ATTACHMENT TO NOTICE OF ALLOWABILITY
Allowable Subject Matter
Claims 1, 4, 5, and 8-49 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to Claim 1, the prior art of record teaches many of the elements of the claimed invention, including a method for radiation treatment planning, the method comprising: for a plurality of target volumes each associated with a prescribed dose, wherein the prescribed doses are not all equal, determining shaping of an aperture for delivery of radiation from a radiation source at positions along a trajectory, the shaping selected to conform with boundaries of projections of the target volumes in a beam’s eye view (BEV); selecting one or more of the target volumes for which the corresponding prescribed dose is less than a maximum of the prescribed doses, and, for each selected target volume determining the shaping; wherein determining the shaping comprises determining the shaping of the aperture for each of a plurality of control points spaced apart along the trajectory.
However, the prior art of record fails to teach or fairly suggest the method wherein the shaping of each selected target volume is determined without reference to the selected target volume for some portions of the trajectory, and further comprising: for each of one or more lower dose target volumes, wherein the lower dose target volumes are those of the target volumes excluding the target volume or target volumes associated with the maximum of the prescribed doses, establishing a quota of control points for which the lower dose target volume should be excluded from consideration in shaping the aperture based on a number of the control points for which the shaping of the aperture does not take into account the target volume or target volumes associated with a highest one of the prescribed doses; and for the one or more of the lower dose target volumes determining the shaping with reference to the target volume for some portions of the trajectory and determining the shaping without reference to the target volume for other portions of the trajectory according to the corresponding quota, in the manner as required by Claim 1.
With respect to Claim 8, the prior art of record teaches many of the elements of the claimed invention, including a method for radiation treatment planning, the method comprising: for a plurality of target volumes each associated with a prescribed dose, wherein the prescribed doses are not all equal, determining shaping of an aperture for delivery of radiation from a radiation source at positions along a trajectory, the shaping selected to conform with boundaries of projections of the target volumes in a beam’s eye view (BEV) wherein determining the shaping comprises determining the shaping of the aperture for each of a plurality of control points spaced apart along the trajectory: and performing a first optimization to determine a number of control points for which the shaping will be determined for the one or more of the target volumes, and determining the shaping with reference to the target volume according to the determined number of control points.
However, the prior art of record fails to teach or fairly suggest the method wherein the determining of a number of control points includes those for which shaping is determined without reference to one or more of the target volumes, and further determining the shaping without references to the target volume for some portions of the trajectory, in the manner as required by Claim 8.
With respect to Claim 12, the prior art of record teaches many of the elements of the claimed invention, including a method for radiation treatment planning, the method 
However, the prior art of record fails to teach or fairly suggest the method wherein the shaping of a number of the control points is performed without reference to the corresponding target volume, and further determining the shaping without references to the target volume for some portions of the trajectory, in the manner as required by Claim 12.
With respect to Claim 19, the prior art of record teaches many of the elements of the claimed invention, including a method for radiation treatment planning, the method comprising: for a plurality of target volumes each associated with a prescribed dose, wherein the prescribed doses are not all equal, determining shaping of an aperture for delivery of radiation from a radiation source at positions along a trajectory, the shaping selected to conform with boundaries of projections of the target volumes in a beam’s eye view (BEV); and, selecting one or more of the target volumes for which the corresponding prescribed dose is less than a maximum of the prescribed doses, and, for each selected target volume determining the shaping; wherein the method further comprises determining average depths of one or more of the target volumes and basing a quota of control points on the average depths.
However, the prior art of record fails to teach or fairly suggest the method wherein the shaping of each selected target volume is determined without reference to the selected target volume for some portions of the trajectory, and wherein said control point quota is a quota of control points for which the target volume should be excluded from consideration in shaping the aperture, in the manner as required by Claim 19.
With respect to Claim 28, the prior art of record teaches many of the elements of the claimed invention, including a for radiation treatment planning, the method comprising: for a plurality of target volumes each associated with a prescribed dose, wherein the prescribed doses are not all equal, determining shaping of an aperture for delivery of radiation from a radiation source at positions along a trajectory, the shaping selected to conform with boundaries of projections of the target volumes in a beam’s eye view (BEV) wherein determining the shaping comprises determining the shaping of the aperture for each of a plurality of control points spaced apart along the trajectory; and, selecting one or more of the target volumes for which the corresponding prescribed dose is less than a maximum of the prescribed doses, and, for each selected target volume determining the shaping; and determining the shaping with reference to the selected target volume for some portions of the trajectory; the method further comprising, for each selected target volume, identifying a set of the control points for which the shaping will be performed.
However, the prior art of record fails to teach or fairly suggest the method wherein the shaping of each selected target volume is determined without reference to the selected target volume for some portions of the trajectory, wherein identifying a set of control points is for a set of control points for which shaping is performed without reference to the selected target volume, and wherein said identifying of a set of control points comprises computing a blinking goal metric for each control point, the blinking goal metric indicative of a degree to which selecting that control point for inclusion in the set would satisfy a goal for distributing the control points belonging to the set, in the manner as required by Claim 28.
With respect to Claim 30, the prior art of record teaches many of the elements of the claimed invention, including a method for radiation treatment planning, the method comprising: for a plurality of target volumes each associated with a prescribed dose, wherein the prescribed doses are not all equal, determining shaping of an aperture for delivery of radiation from a radiation source at positions along a trajectory, the shaping selected to conform with boundaries of projections of the target volumes in a beam’s eye view (BEV) wherein determining the shaping comprises determining the shaping of the aperture for each of a plurality of control points spaced apart along the trajectory; and, selecting one or more of the target volumes for which the corresponding prescribed dose is less than a maximum of the prescribed doses, and, for each selected target volume determining the shaping with reference to the selected target volume; the method further comprising: for at least one of the selected target volumes, identifying first and second sets of the control points for which the shaping will be performed.
However, the prior art of record fails to teach or fairly suggest the method wherein the shaping of each selected target volume is determined without reference to the selected target volume for some portions of the trajectory, wherein identifying a set of control points is for a set of control points for which shaping is performed without reference to the selected target volume, and wherein said identifying the first set of control points comprises performing a first algorithm that permits clustering of control points in the first set and performing a second algorithm that is biased to providing a uniform distribution of the control points of the second set along the trajectory, in the manner as required by Claim 30.
Claims 4, 5, 7, 9-11, 13-18, 20-27, 29, and 31-49 are allowed by virtue of their dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
Applicant’s arguments, see Applicant Amendment, filed 01/04/2022, with respect to the claim objections, and the 35 USC 112 and prior art rejections of the claims, have been fully considered and are persuasive.  The claim objections, and the 35 USC 112 and prior art rejections of the claims have been overcome by the amendment.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANASTASIA MIDKIFF whose telephone number is (571)272-5053. The examiner can normally be reached M/W/Th/F contact 11a-4p EST. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANASTASIA MIDKIFF/Primary Examiner, Art Unit 2884                                                                                                                                                                                                        01/26/2022